On Petition foe a Rehearing.
Elliott, J.
A very ingenious argument has been filed by appellant’s counsel on the petition for a rehearing, but able as it is, it is based upon a false foundation. It is tacitly assumed that for the conveyance made by Ann Helen Greve to her husband, in 1850, he paid such a consideration as entitles the deed to be protected in equity. This assumption is not warranted by the finding, for it reads thus: “ That in April, 1850, the said Ann Helen Greve executed a deed in the usual form, purporting to convey to her husband directly the land in controversy, for the consideration, as expressed in the deed, of love and affection and the sum of five dollars.” There is here no valuable consideration, for it is too plain for controversy that the money consideration named is a mere formal and nominal one.
Many cases are cited by counsel to the effect that a deecf from the husband to the wife, although void at law, may be protected in equity; but the difference between these cases and the present is very great; the husband is not under any disability ; the wife is. The question is not as to the power of *183alienation of a person free from disability, but the question is as to the power of alienation of a person disabled by .coverture. There is, as stated in Hunt v. Johnson, 44 N. Y. 27 (4 Am. R. 631), another reason why a distinction is made between the two classes of cases, and that is this, the husband is under a legal duty to support his wife, but no obligation rests upon her to support her husband. Counsel have not cited any case where equity interposed to protect a husband, who paid no consideration for a conveyance to him of the lands of the wife, against the claims of her children, and we have seen none in the course of our investigation. Conceding that there are eases in which equity would protect the deed of the wife to the husband under our statutes, either of 1843 or 1852, still, the husband who claims under a mere voluntary conveyance is not entitled to invoke the exercise of the power of a court of conscience in his behalf. But we think that this concession is not warranted, for, as our cases uniformly declare, it has always been the law of this State that a married woman could only convey her property in a deed in which her husband joined. This was the common law, as shown by a recent writer, who says: “ But a conveyance of lands by the wife directly to her husband, especially if it be voluntary, has been considered ineffectual and void. And even under the late married women’s acts, her right to make such a conveyance is still generally, though not universally, denied.” Schouler Husband and Wife, section 397. In Scott v. Purcell, 7 Blackf. 66, it was held that a married woman could not alienate her land without joining in a deed with her husband.” The question seems always to have been regarded as one of power, and as the wife has no power to execute a separate deed, there is no effective instrument upon which any court can act. No court can give force to what the law provides shall be without force. Baxter v. Bodkin, 25 Ind. 172. The statute .of 1843 did not confer power on the wife to convey her real estate by her separate deed; on the contrary, it clearly requires a joint deed, for thus it reads : “ The joint deed of the hus*184band and wife, upon complying with the provisions of the fortieth section of this chapter, shall be sufficient to convey and pass the real estate, of the wife, but not to bind her to any covenant or estoppel therein.” R. S. 1843, p. 417, section 17.
Petition overruled.
Filed June 26, 1885.